Exhibit 10.29

ENERGOUS CORPORATION

2017 Equity Inducement Plan

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose potential contributions are important to the
success of the Company, and any Parents and Subsidiaries that exist now or in
the future, by offering them an opportunity to participate in the Company’s
future performance through the grant of Awards. Capitalized terms not defined
elsewhere in the text are defined in Section 21.

2. SHARES SUBJECT TO THE PLAN.

2.1 Number of Shares Available. Subject to Section 2.3 and any other applicable
provisions hereof, the total number of Shares reserved and available for grant
and issuance pursuant to this Plan is 600,000 Shares subject to Awards and
Shares issued under this Plan under any Award, will again be available for grant
and issuance in connection with subsequent Awards under this Plan to the extent
such Shares: (a) are subject to issuance upon exercise of an Option granted
under this Plan but which cease to be subject to the Option for any reason other
than exercise of the Option; (b) are subject to Awards granted under this Plan
that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are used to pay the exercise
price of an Award or to satisfy applicable tax withholding obligations with
respect to all types of Awards. To the extent an Award under the Plan is paid
out in cash rather than Shares, such cash payment will not result in reducing
the number of Shares available for issuance under the Plan.

2.2 Minimum Share Reserve. At all times the Company will reserve and keep
available a sufficient number of Shares as will be required to satisfy the
requirements of all outstanding Awards granted under this Plan and all other
outstanding but unvested Awards granted under this Plan.

2.3 Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1 and (b) the
Exercise Prices of and number of Shares subject to outstanding Awards, will be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.

3. ELIGIBILITY. Awards may be granted only to persons who, at the time of
granting of the Award by the Committee: (a) are being hired as an Employee by
the Company or any Subsidiary and such Award is a material inducement to such
person being hired; (b) are being rehired as an Employee following a bona fide
period of interruption of employment with the Company or any Subsidiary; or
(c) will become an Employee of the Company or any Subsidiary in connection with
a merger or acquisition.

 

1



--------------------------------------------------------------------------------

4. ADMINISTRATION.

4.1 Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. The
Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine the Fair Market Value in good faith, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, or as alternatives to, other Awards under this Plan or any other
incentive or compensation plan of the Company or any Parent or Subsidiary of the
Company;

(h) grant waivers of Plan or Award conditions;

(i) determine the vesting, exercisability and payment of Awards;

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned;

(l) reduce or waive any criteria with respect to Performance Factors;

(m) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships; and

(n) make all other determinations necessary or advisable for the administration
of this Plan.

 

2



--------------------------------------------------------------------------------

4.2 Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award will be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination will be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement will be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee will be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
will be final and binding on the Company and the Participant.

4.3 Section 16 of the Exchange Act. Awards granted to Insiders must be approved
by two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act).

4.4 Foreign Award Recipients. Notwithstanding any provision of this Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Committee, in its sole discretion, shall have the power
and authority to: (a) determine which Subsidiaries shall be covered by this
Plan; (b) determine which individuals outside the United States are eligible to
participate in this Plan; (c) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (d) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in this Plan; and
(e) take any action, before or after an Award is made, that the Committee
determines to be necessary or advisable to obtain approval or comply with any
local governmental regulatory exemptions or approvals. Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the Exchange Act or any other applicable United
States securities law, the Code, or any other applicable United States governing
statute or law.

4.5 Documentation. The Award Agreement for a given Award, this Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

5. OPTIONS. A stock option is the right, but not the obligation, to purchase
Shares in the future. The Committee may grant Options to Participants, which
will be nonqualified stock options and will determine the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may be exercised, and all other terms and conditions of the Option,
subject to the following:

5.1 Option Grant. Each Option granted under this Plan will be a nonqualified
stock option. An Option may be, but need not be, awarded or vested upon
satisfaction of such Performance Factors (if any) during any Performance Period
as are set out in advance in the

 

3



--------------------------------------------------------------------------------

Participant’s individual Award Agreement. If the Option is being earned upon the
satisfaction of Performance Factors, then the Committee will: (a) determine the
nature, length and starting date of any Performance Period for each Option;
(b) select from among the Performance Factors to be used to measure the
performance, if any; and (c) determine the number of Shares deemed subject to
the Option. Performance Periods may overlap and Participants may participate
simultaneously with respect to Options that are subject to different performance
goals and other criteria.

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

5.3 Exercise Period. Options may vest and or be exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted. The Committee also may
provide for Options to become vested and or become exercisable at one time or
from time to time, periodically or otherwise, in such number of Shares or
percentage of Shares as the Committee determines.

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted. Payment for the Shares purchased may be
made in accordance with Section 7. The Exercise Price of an Option shall not be
less than 100% of the Fair Market Value per Share on the date of grant.

5.5 Method of Exercise. Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the Company receives (a) notice of exercise (in such form as the
Committee may specify from time to time) from the person entitled to exercise
the Option, and (b) full payment for the Shares with respect to which the Option
is exercised (together with applicable withholding taxes). Full payment may
consist of any consideration and method of payment authorized by the Committee
and permitted by the Award Agreement and the Plan. Shares issued upon exercise
of an Option will be issued in the name of the Participant. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company will issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 2.3 of
the Plan. Exercising an Option in any manner will decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

4



--------------------------------------------------------------------------------

5.6 Termination. The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):

(a) If the Participant is Terminated for any reason except for Cause or the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than 90 days
after the Termination Date (or such shorter time period or longer time period
not exceeding five years as may be determined by the Committee), but in any
event no later than the expiration date of the Options.

(b) If the Participant is Terminated because of the Participant’s death (or the
Participant dies within 90 days after a Termination other than for Cause or
because of the Participant’s Disability), then the Participant’s Options may be
exercised only to the extent that such Options would have been exercisable by
the Participant on the Termination Date and must be exercised by the
Participant’s legal representative, or authorized assignee, no later than 12
months after the Termination Date (or such shorter time period not less than six
months or longer time period not exceeding five years as may be determined by
the Committee), but in any event no later than the expiration date of the
Options.

(c) If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than 12 months after the
Termination Date, but in any event no later than the expiration date of the
Options.

(d) If the Participant is Terminated for Cause, then Participant’s Options will
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee, but in any event no later than
the expiration date of the Options.

5.7 Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5.8 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted.

6. RESTRICTED STOCK UNITS.

6.1 Awards of Restricted Stock Units. A Restricted Stock Unit award to a
Participant may be settled in cash, or by issuance of those Shares (which may
consist of Restricted Stock). All RSUs will be made pursuant to an Award
Agreement.

6.2 Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; and (c) the consideration to be
distributed on settlement, and the effect of the Participant’s Termination on
each RSU. An RSU may be, but need not be,

 

5



--------------------------------------------------------------------------------

awarded upon satisfaction of such Performance Factors (if any) during any
Performance Period as are set out in advance in the Participant’s Award
Agreement. If the RSU is being earned upon satisfaction of Performance Factors,
then the Committee will: (x) determine the nature, length and starting date of
any Performance Period for the RSU; (y) select from among the Performance
Factors to be used to measure the performance, if any; and (z) determine the
number of Shares deemed subject to the RSU. Performance Periods may overlap and
participants may participate simultaneously with respect to RSUs that are
subject to different Performance Periods and different performance goals and
other criteria.

6.3 Form and Timing of Settlement. Payment of earned RSUs will be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided the terms of any deferral satisfy the requirements of
Section 409A of the Code (or its successor) as set forth in the Award Agreement.

6.4 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding RSUs and authorize the grant of new RSUs in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any RSU previously
granted.

6.5 Termination of Participant. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee).

7. PAYMENT FOR SHARE PURCHASES.

Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d) by consideration received by the Company pursuant to a broker-assisted
and/or same day sale (or other) cashless exercise program implemented by the
Company in connection with the Plan;

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

 

6



--------------------------------------------------------------------------------

8. WITHHOLDING TAXES.

8.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy applicable federal, state, local
and international withholding tax requirements, or any other tax liability
legally due from the Participant, prior to the delivery of Shares pursuant to
exercise or settlement of any Award. Whenever payments in satisfaction of Awards
granted under this Plan are to be made in cash, such payment will be net of an
amount sufficient to satisfy applicable federal, state, local and international
withholding tax requirements.

8.2 Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to up to
the maximum statutory amount permitted to be withheld, or (iii) delivering to
the Company already-owned Shares having a Fair Market Value equal to up to the
maximum statutory amount permitted to be withheld. The Fair Market Value of the
Shares to be withheld or delivered will be determined as of the date that the
taxes are required to be withheld.

9. TRANSFERABILITY. Unless determined otherwise by the Committee, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, such Award will contain such additional
terms and conditions as the Committee deems appropriate. All Awards will be
exercisable: (a) during the Participant’s lifetime only by (i) the Participant,
or (ii) the Participant’s guardian or legal representative; and (b) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.

10. PRIVILEGES OF STOCK OWNERSHIP; VOTING AND DIVIDENDS. No Participant will
have any of the rights of a stockholder with respect to any Shares until the
Shares are issued to the Participant. After Shares are issued to the
Participant, the Participant will be a stockholder and have all the rights of a
stockholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares.

11. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

12. ESCROW. To enforce any restrictions on a Participant’s Shares, the Committee
may require the Participant to deposit all certificates or book entries
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates or book entries.

 

7



--------------------------------------------------------------------------------

13. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, with the consent of the
respective Participants (unless not required pursuant to Sections 5.8 and 6.4 of
this Plan) and to the extent permitted by applicable law, pay cash or issue new
Awards in exchange for the surrender and cancellation of any, or all,
outstanding Awards.

14. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.

15. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time to the extent
permitted by applicable law.

16. CORPORATE TRANSACTIONS. In the event of a Corporate Transaction any or all
outstanding Awards may be assumed or replaced by the successor corporation,
which assumption or replacement will be binding on all Participants. In the
alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards).
The successor corporation may also issue, in place of outstanding Shares of the
Company held by the Participant, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Participant. In the
event such successor or acquiring corporation (if any) refuses to assume,
convert, replace or substitute Awards, as provided above, pursuant to a
Corporate Transaction, then notwithstanding any other provision in this Plan to
the contrary, such Awards will expire on such transaction at such time and on
such conditions as the Board (or, the Committee, if so designated by the Board)
will determine; provided the Board (or, the Committee, if so designated by the
Board) may, in its sole discretion, accelerate the vesting of such Awards in
connection with a Corporate Transaction. In addition, in the event such
successor or acquiring corporation (if any) refuses to assume, convert, replace
or substitute Awards, as provided above, pursuant to a Corporate Transaction,
the Committee will notify the Participant in writing or electronically that such
Award will be exercisable for a period

 

8



--------------------------------------------------------------------------------

of time determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction. Notwithstanding anything to the contrary
in this Section 16, the Committee, in its sole discretion, may grant Awards that
provide for acceleration upon a Corporate Transaction or in other events in the
specific Award Agreements and/or other contractual relationships with a
Participant.

17. TERM OF PLAN AND GOVERNING LAW. Unless earlier terminated as provided
herein, this Plan will become effective on the Effective Date and will terminate
10 years from the date this Plan is adopted by the Committee. This Plan and all
Awards granted hereunder will be governed by and construed in accordance with
the laws of the State of Delaware.

18. AMENDMENT OR TERMINATION OF PLAN. The Board or Committee may at any time
terminate or amend this Plan in any respect, including, without limitation,
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board or Committee will not, without
the approval of the stockholders of the Company, amend this Plan in any manner
that requires such stockholder approval; provided further, that a Participant’s
Award will be governed by the version of this Plan then in effect at the time
such Award was granted.

19. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Committee, nor any provision of this Plan, will be construed as creating any
limitations on the power of the Board or Committee to adopt such additional
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock awards and bonuses otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

20. INSIDER TRADING POLICY. Each Participant who receives an Award will comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

21. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

“Award” means any award under this Plan, including any Option or Restricted
Stock Unit.

“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which will be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.

“Board” means the Board of Directors of the Company.

“Cause” shall be defined as that term is defined in the Participant’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means, as determined by the Company and unless otherwise
provided in an applicable Award Agreement: (i) the commission of any act by a
Particpant constituting financial dishonesty against the

 

9



--------------------------------------------------------------------------------

Company or its Affiliates (which act would be chargeable as a crime under
applicable law); (ii) a Participant’s engaging in any other act of dishonesty,
fraud, intentional misrepresentation, moral turpitude, illegality or harassment
which, as determined in good faith by the Board, would: (A) materially adversely
affect the business or the reputation of the Company or any of its affiliates
with their respective current or prospective customers, suppliers, lenders
and/or other third parties with whom such entity does or might do business; or
(B) expose the Company or any of its affiliates to a risk of civil or criminal
legal damages, liabilities or penalties; (iii) the repeated failure by a
Participant to follow the directives of the chief executive officer of the
Company or any of its affiliates or the Board, or (iv) any material misconduct,
violation of the Company’s or affiliates’ policies, or willful and deliberate
non-performance of duty by the Participant in connection with the business
affairs of the Company or its affiliates.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board, consisting only of independent members of the Board, to
which administration of the Plan, or part of the Plan, has been delegated as
permitted by applicable law, or the independent members of the Board acting in
lieu of such a committee.

“Company” means Energous Corporation, or any successor corporation.

“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.

“Corporate Transaction” means the occurrence of any of the following events:
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or “group” (two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding, or
disposing of the applicable securities referred to herein) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then-outstanding
voting securities; (b) the consummation of the sale or other disposition by the
Company of all or substantially all of the Company’s assets; (c) the
consummation of a merger, reorganization, consolidation or similar transaction
or series of related transactions of the Company with any other corporation,
other than a merger, reorganization, consolidation or similar transaction (or
series of related transactions) which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least a majority of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger, reorganization,
consolidation or similar transaction (or series of related transactions), or
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company).

 

10



--------------------------------------------------------------------------------

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that the Committee in its discretion may
determine whether a total and permanent disability exists in accordance with
non-discriminatory and uniform standards adopted by the Committee from time to
time, whether temporary or permanent, partial or total, as determined by the
Committee.

“Effective Date” means the date the Committee adopted the Plan.

“Employee” means any person, including officers, employed by the Company or any
Parent or Subsidiary of the Company and who meets the eligibility requirements
set forth in Section 3.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price at which a holder of an Award may purchase the
Shares issuable upon exercise of an Award.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows: (a) if such Common Stock is publicly traded
and is then listed on a national securities exchange, its closing price on the
date of determination on the principal national securities exchange on which the
Common Stock is listed or admitted to trading as reported in The Wall Street
Journal or such other source as the Board or the Committee deems reliable;
(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Board or the Committee deems reliable; or (c) if
none of the foregoing is applicable, by the Board or the Committee in good
faith.

“Insider” means an officer of the Company or any other person whose transactions
in the Company’s Common Stock are subject to Section 16 of the Exchange Act.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

“Participant” means a newly hired Employee who receives an Award under this Plan
at the time of his or her employment. The term “Participant” will include
individuals who were previously employed by the Company, or any Parent or
Subsidiary of the Company, who have undergone a bona fide period of
non-employment by the Company. The term “Participant” will also include
individuals who become Employees of the Company, or any Parent or Subsidiary of
the Company, as the result of a merger or acquisition.

“Performance Factors” means the factors selected by the Committee to determine
whether performance goals established by the Committee applicable to Awards have
been satisfied.

 

11



--------------------------------------------------------------------------------

“Performance Period” means the period of service determined by the Committee
during which years of service or performance is to be measured for the Award.

“Plan” means this Energous Corporation 2017 Equity Inducement Plan.

“Restricted Stock Unit” or “RSU” means an Award granted pursuant to Section 6 of
the Plan.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock and any successor security,
as adjusted pursuant to Section 2.3 or any other applicable provision hereof.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence approved by the Committee;
provided, that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing. In
the case of any employee on an approved leave of absence, the Committee may make
such provisions respecting suspension of vesting of the Award while on leave
from the employ of the Company or a Parent or Subsidiary of the Company as it
may deem appropriate, except that in no event may an Award be exercised after
the expiration of the term set forth in the applicable Award Agreement. The
Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).

 

12



--------------------------------------------------------------------------------

ENERGOUS CORPORATION

2017 EQUITY INDUCEMENT PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Unless otherwise defined herein, the terms defined in the Energous Corporation
(the “Company”) 2017 Inducement Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”).

Name:                                               
                                         
                                         
                                                              

Address:                                           
                                         
                                         
                                                              

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (the
“Agreement”).

 

Number of RSUs:

                                       
                                         
                                                              

Date of Grant:

                                       
                                         
                                                              

Vesting Commencement Date:

                                       
                                         
                                                              

Expiration Date:

  The date on which settlement (or forfeiture) of all RSUs granted hereunder
occurs, with earlier expiration upon the Termination Date.

Vesting Schedule:

  Subject to the limitations set forth in this Notice, the Plan and the
Agreement, the RSUs will vest in accordance with the following schedule:

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing service as an active Employee (or a Consultant, only after
you become a Consultant following a period of being an Employee) of the Company.
You also understand that this Notice is subject to the terms and conditions of
both the Agreement and the Plan, both of which are incorporated herein by
reference. By signing below or electronically accepting the Agreement, you
confirm you have read and agreed to the terms and conditions of this Notice, the
Agreement and the Plan.

 

PARTICIPANT         ENERGOUS CORPORATION

Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 

Date:  

 

    Date:  

 

 

1



--------------------------------------------------------------------------------

ENERGOUS CORPORATION

2017 EQUITY INDUCEMENT PLAN

AWARD AGREEMENT (RESTRICTED STOCK UNITS)

Unless otherwise defined herein, the terms defined in the Energous Corporation
(the “Company”) 2017 Equity Inducement Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement.

1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares or cash.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to dividends or to vote such
Shares.

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant until he or she has acquired Shares in the
Company.

4. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.

5. Termination. If Participant’s Termination (for any reason whatsoever, whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), all unvested RSUs shall be forfeited to the
Company forthwith, and all rights of Participant to such RSUs shall immediately
terminate and will not be extended by any notice period (e.g., active services
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any). In case of any dispute as to whether Termination has occurred (including
whether Participant may still be considered to be providing services while on an
approved leave of absence), the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.

6. Tax Obligations. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”)
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend

 

2



--------------------------------------------------------------------------------

equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

(iii) withholding in Shares to be issued upon settlement of the RSUs. If
Participant is a Section 16 officer of the Company under the Exchange Act,
unless determined otherwise by the Committee in advance of a Tax-Related Items
withholding event, the method of withholding for the RSUs will be this
subsection (iii).

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding or other
withholding rates, including up to maximum applicable rates. If applicable,
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

7. U.S. Tax Consequences. If Participant is a U.S. taxpayer, Participant
acknowledges that there will be tax consequences upon the vesting and/or
settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and Participant should consult a tax adviser regarding
Participant’s tax obligations prior to such vesting, settlement or disposition.
Upon vesting of the RSUs, the Fair Market Value of the Shares subject to the
RSUs is subject to

 

3



--------------------------------------------------------------------------------

payroll taxes (e.g., FICA), and when the Shares are released following vesting,
the Fair Market Value of the Shares is subject to U.S. federal, state and local
income taxes. Upon disposition of the Shares, any subsequent increase or
decrease in value will be treated as short-term or long-term capital gain or
loss, depending on whether the Shares are held for more than 12 months from the
date of settlement. Further, an RSU may be considered a deferral of compensation
that may be subject to Section 409A of the Code. Section 409A of the Code
imposes special rules to the timing of making and effecting certain amendments
of this RSU with respect to distribution of any deferred compensation. You
should consult your personal tax advisor for more information on the actual and
potential tax consequences of this RSU.

8. Acknowledgement of Nature of the Grant. The Company and Participant agree
that the RSUs are granted under and governed by the Notice, this Agreement and
the provisions of the Plan. Participant acknowledges receipt of a copy of the
Plan and the Plan prospectus, represents that Participant has carefully read and
is familiar with their provisions, and hereby accepts the RSUs subject to all of
the terms and conditions set forth herein and those set forth in the Plan and
the Notice. Participant further acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;

(d) the RSU grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer, its Parent, Subsidiary or affiliate of
the Company and shall not interfere with the ability of the Company, the
Employer, its Parent, Subsidiary or affiliate of the Company, as applicable, to
terminate Participant’s employment or service relationship (if any) for any
reason;

(e) Participant is voluntarily participating in the Plan;

(f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

4



--------------------------------------------------------------------------------

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from Participant’s Termination (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the RSUs to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, its Parent,
any of its Subsidiaries, affiliates or the Employer, waives his or her ability,
if any, to bring any such claim, and releases the Company, its Parent,
Subsidiaries and affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any Corporate Transaction affecting the Shares of the Company.

9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company, its Parent, Subsidiaries
and affiliates for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her

 

5



--------------------------------------------------------------------------------

local human resources representative. Participant authorizes the Company, its
designated Plan broker, and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, Participant’s
employment status and/or career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant Participant RSUs or other
Awards or administer or maintain such Awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

11. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. Participant
acknowledges that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by Participant or any other Plan
participant.

12. Compliance with Laws and Regulations. Notwithstanding any other provision of
the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon settlement
of the RSU prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. SEC or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.

 

6



--------------------------------------------------------------------------------

13. Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (a) such provision shall be excluded from this Agreement,
(b) the balance of this Agreement shall be interpreted as if such provision were
so excluded and (c) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of any
action, lawsuit or other proceedings brought to enforce this Agreement, relating
to it, or arising from it, the parties hereby submit to and consent to the sole
and exclusive jurisdiction of the courts of San Jose, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.

14. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this RSU is granted under and governed by the terms and conditions of the
Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of the Plan, the Notice and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address.

 

7



--------------------------------------------------------------------------------

ENERGOUS CORPORATION

2017 EQUITY INDUCEMENT PLAN |

NOTICE OF STOCK OPTION AWARD

Unless otherwise defined herein, the terms defined in the Energous Corporation
(the “Company”) 2017 Equity Inducement Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Option Grant (the “Notice”).

Name:                                               
                                         
                                         
                                                              

Address:                                           
                                         
                                         
                                                              

You (“Participant”) have been granted an option to purchase Shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Stock Option Award Agreement (the “Agreement”).

 

Date of Grant:                                        
                                             Vesting Commencement Date:  
                                                                               
   Exercise Price per Share:                                        
                                             Total Number of Shares:  
                                                                               
   Type of Option:               Non-Qualified Stock
Option                       Expiration Date:  
                                                                               
   Post-Termination Exercise Period:   Termination for Cause = None   Voluntary
Termination = 90 days   Termination without Cause = 90 days   Disability = 12
Months   Death = 12 Months Vesting Schedule:   Subject to the limitations set
forth in this Notice, the Plan and the Agreement, the Option will vest and may
be exercised, in whole or in part, in accordance with the following schedule:

You acknowledge that the vesting of the Options pursuant to this Notice is
earned only by continuing service as an active Employee of the Company. You also
understand that this Notice is subject to the terms and conditions of both the
Agreement and the Plan, both of which are incorporated herein by reference. By
signing below or electronically accepting the Agreement, you confirm you have
read and agreed to the terms and conditions of this Notice, the Agreement and
the Plan.

 

1



--------------------------------------------------------------------------------

PARTICIPANT         ENERGOUS CORPORATION

Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 

Date:  

 

    Date:  

 

 

2



--------------------------------------------------------------------------------

ENERGOUS CORPORATION

2017 EQUITY INDUCEMENT PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Energous Corporation
(the “Company”) 2017 Equity Inducement Plan (the “Plan”) shall have the same
defined meanings in this Stock Option Award Agreement (the “Agreement”).

Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice”) and this Agreement.

1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice. In the event Participant’s Termination
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively providing services and will not be
extended by any notice period (e.g., active services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of his or her Option grant (including
whether Participant may still be considered to be providing services while on an
approved leave of absence).

2. Termination Period.

(a) General Rule. Except as provided below, and subject to the Plan, this Option
may be exercised for 90 days after Participant’s Termination with the Company or
any Parent or Subsidiary. In no event shall this Option be exercised later than
the Expiration Date set forth in the Notice.

(b) Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her Disability or death, or if a
Participant dies within 90 days of the Termination Date, this Option may be
exercised for twelve months, provided that in no event shall this Option be
exercised later than the Expiration Date set forth in the Notice.

(c) Cause. Upon Participant’s Termination for Cause, the Option shall expire on
such date of Participant’s Termination Date.

(d) Measurement Date. In the event of Participant’s Termination (whether or not
in breach of local labor laws), Participant’s right to exercise the Option after
Termination, if any, will be measured by the date of termination of
Participant’s active services and will not be extended by any notice period
mandated under employment laws in the jurisdiction where Participant is employed
or terms of Participant’s employment agreement, if any).

 

3



--------------------------------------------------------------------------------

3. Grant of Option. The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share set forth in the Notice (the “Exercise Price”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.

4. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement. In the event of Participant’s death, Disability,
Termination for Cause or other Termination, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice and this
Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.

(c) No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of securities
law and the requirements of any stock exchange or quotation service upon which
the Shares are then listed. Assuming such compliance, for tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.

5. Method of Payment. Unless provided otherwise by the Company, in its sole
discretion, payment of the aggregate Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Participant:

(a) cash;

(b) check;

(c) a “broker-assisted” or “same-day sale” (as described in Section 7(d) of the
Plan); or

(d) other method authorized by the Company.

 

4



--------------------------------------------------------------------------------

6. Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant unless otherwise permitted by the Committee on a case-by-case basis.
The terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.

7. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant.

8. Tax Obligations. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the Date
of Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(b) withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization) without
further consent.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding or other
withholding rates, including up to maximum applicable rates. If applicable,
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent.

 

5



--------------------------------------------------------------------------------

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items.

9. Acknowledgement of Nature of the Grant. The Company and Participant agree
that the Option is granted under and governed by this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant
acknowledges receipt of a copy of the Plan and the Plan prospectus, represents
that Participant has carefully read and is familiar with their provisions and
hereby accepts the Option subject to all of the terms and conditions set forth
herein and those set forth in the Plan and the Notice. Participant further
acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or Terminated by the Company at any time,
to the extent permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted in the past;

(c) all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;

(d) the Option grant and Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Parent, Subsidiary or
affiliate of the Company, and shall not interfere with the ability of the
Company, the Employer or any Parent, Subsidiary or affiliate of the Company, as
applicable, to terminate Participant’s employment or service relationship (if
any);

(e) Participant is voluntarily participating in the Plan;

(f) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(g) the Option and any Shares acquired under the Plan and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

6



--------------------------------------------------------------------------------

(h) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i) if the underlying Shares do not increase in value, the Option will have no
value;

(j) if Participant exercises the Option and acquires Shares, the value of such
Shares of may increase or decrease in value, even below the Exercise Price;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant’s Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, its Parent,
or any of its Subsidiaries or affiliates or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, its Parent,
Subsidiaries and affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

(l) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its Parent,
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any

 

7



--------------------------------------------------------------------------------

other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, its designed Plan broker and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Options or other Awards or administer or
maintain such Awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

12. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between the
parties. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. Participant acknowledges that a
waiver by the Company of breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by Participant or any other Plan participant.

13. Compliance with Laws and Regulations. Notwithstanding any other provision of
the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal

 

8



--------------------------------------------------------------------------------

requirement applicable to the Shares, the Company shall not be required to
deliver any Shares issuable upon exercise of the Option prior to the completion
of any registration or qualification of the Shares under any local, state,
federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. SEC or of any other governmental regulatory body, or
prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. Participant understands that the Company is under no obligation to
register or qualify the Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, Participant agrees that the Company
shall have unilateral authority to amend the Plan and the Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.

14. Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. The Option grant and
the provisions of this Agreement are governed by, and subject to, the laws of
the State of Delaware, without regard to the conflict of law provisions. For
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Mateo
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

15. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares acquired upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

By the signature on, or electronic acceptance of, the Notice by each of the
Participant and the Company’s representative, Participant and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing the Notice, and fully understands all
provisions of the Plan, the Notice and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice and the
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated on the Notice.

 

9